              Case 2:19-cr-00011-JAM Document 79 Filed 09/10/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:19-CR-00011-JAM
12                               Plaintiff,           UNITED STATES’ MOTION TO DISMISS;
                                                      ORDER
13                         v.
14   GUILLERMO JOSE LEON RAMIREZ,
15                               Defendant.
16

17

18         Plaintiff United States of America, by and through its counsel of record, hereby moves for an

19 order dismissing the pending Indictment, pursuant to Federal Rule of Criminal Procedure 48(a).

20         On October 10, 2019, Defendant Guillermo Jose Leon Ramirez entered a guilty plea under a

21 written agreement in related case 2:19-CR-0012-MCE, before the Honorable Morrison C. England, Jr.

22 In that plea agreement, the government agreed to dismiss the Indictment in this case (2:19-CR-0011-

23 JAM) following sentencing in Case No. 2:19-CR-0012-MCE. On September 9, 2021, Defendant was

24 sentenced to 48 months in prison in Case No. 2:19-CR-0012-MCE, and that case is now closed.

25

26

27

28

      MOTION TO DISMISS INDICTMENT; ORDER              1
              Case 2:19-cr-00011-JAM Document 79 Filed 09/10/21 Page 2 of 2


 1
     Dated: September 10, 2021                            PHILLIP A. TALBERT
 2                                                        Acting United States Attorney
 3
                                                          /s/ DAVID W. SPENCER
 4                                                        DAVID W. SPENCER
                                                          Assistant United States Attorney
 5

 6

 7                                                 ORDER
 8         For the reasons set forth in the motion to dismiss filed by the United States, IT IS HEREBY
 9 ORDERED that the pending Indictment in case number 2:19-CR-0011-JAM is hereby DISMISSED

10 without prejudice pursuant to Federal Rule of Criminal Procedure 48(a).

11
     Dated: September 10, 2021                    /s/ John A. Mendez
12
                                                  THE HONORABLE JOHN A. MENDEZ
13                                                UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      MOTION TO DISMISS INDICTMENT; ORDER             2
